DETAILED ACTION
Claims 1-4, 6-9, 11-13, and 15 are presented for examination.
Claims 1, 6, and 11 are amended.
Claims 5, 10, and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	LTE has not been shown to disclose that “the response message comprises a peer address associated with the user equipment, the peer address is determined based on the resume identifier, and the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW)” as recited in amended claim 1, [Remarks, pages 5-7].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, LTE discloses receiving, by the first base station [fig. 7.3a.3-3, page 84, the first base station (an eNB (the new eNB))], a fig. 7.3a.3-3, pages 84, 96-98, a response message corresponding to the obtaining request (X2-AP: Retrieve UE Context Response)], wherein the response message comprises a peer address associated with the user equipment [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, wherein the response message comprises a peer address associated with the user equipment (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [fig. 20.2.2.19-1, page 38, 39, 112, 123, 234, wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)].
  
Regarding wherein the peer address is determined based on the resume identifier, and the peer address comprises an Internet protocol (IP) address of a serving gateway, LTE discloses in fig. 7.3a.3-3, fig. 20.2.2.19-1, and page 84-85, 234-235.
An RRC connection can also be resumed in an eNB (the new eNB) different from the one where the connection was suspended (the old eNB). Inter eNB connection resumption is handled using context fetching, whereby the new eNB retrieves the UE context from the old eNB over the X2 interface. The new eNB provides the Resume ID which is used by the old eNB to identify the UE context. This is illustrated in Figure 7.3a.3-3.


    PNG
    media_image1.png
    388
    598
    media_image1.png
    Greyscale

1. Same as step 1 in the intra eNB connection resumption. 
2. The new eNB locates the old eNB using the Resume ID and retrieves the UE context by means of the X2-AP Retrieve Context procedure. 
3. The old eNB responds with the UE context associated with the Resume ID. 
4. Same as step 2 in the intra eNB connection resumption. 
5. Same as step 3 in the intra eNB connection resumption. 
6. Same as step 4 in the intra eNB connection resumption. 
7. The new eNB initiates the S1-AP Path Switch procedure to establish a S1 UE associated signalling connection to the serving MME and to request the MME to resume the UE context. 
8. The MME requests the S-GW to activate the S1-U bearers for the UE and updates the downlink path. 
9. MME Acks step 7.
10. After the S1-AP Path Switch procedure the new eNB triggers release of the UE context at the old eNB by means of the X2-AP UE Context Release procedure.

20.2.2.19 Retrieve UE Context 

The purpose of the Retrieve UE Context procedure is to retrieve the UE context for a UE which attempts to resume its RRC connection in an eNB (the new eNB) different from the eNB (the old eNB) where the RRC connection was suspended. If the new eNB is able to identify the old eNB based on the Resume ID received from the UE, it triggers the Retrieve UE Context procedure towards the old eNB. If the old eNB is able to match the UE context with the Resume ID included in the RETRIEVE UE CONTEXT REQUEST message it responds with the RETRIEVE UE CONTEXT RESPONSE message containing UE context information. Upon resumption of the UE Context in the new eNB, the new eNB resumes the RRC connection and performs the S1- AP Path Switch procedure to establish a S1 UE associated signalling connection to the serving MME and to request the MME to resume the UE context and related bearer contexts in the EPC and update the downlink path. After the S1-AP Path Switch procedure the new eNB triggers release of the UE Context at the old eNB by means of the X2-AP UE Context Release procedure.


    PNG
    media_image2.png
    265
    623
    media_image2.png
    Greyscale


In other words, LTE discloses new eNB provides the Resume ID which is used
by the old eNB to identify the UE context.

Therefore, given that LTE discloses identifying UE context associated with the Resume ID, and performs the S1-AP Path Switch procedure then LTE clearly discloses 
	
Regarding the rejection of claims 6 and 11, claims 8 and 15 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 8 and 15, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-4, 7-9, 12, 13, and 15, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Publication LTE, “3GPP TS 36.300 version 13.5.0 Release 13”.

As per claim 1, LTE discloses a user plane link establishment method [pages 81, 0097, a user plane link establishment method (connection established for User Plane)], comprising: 
sending, by a first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], an obtaining request associated with user equipment [fig. 7.3a.3-3, pages 84, 96-98, user equipment (UE)] to a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request associated with user equipment (2. X2-AP: Retrieve UE Context Request)], wherein the obtaining request comprises a resume identifier [fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)]; 
receiving, by the first base station [fig. 7.3a.3-3, page 84, the first base station (an eNB (the new eNB))], a response message corresponding to the obtaining request [fig. 7.3a.3-3, pages 84, 96-98, a response message corresponding to the obtaining request (X2-AP: Retrieve UE Context Response)], wherein the response message comprises a peer address associated with the user equipment [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, wherein the response message comprises a peer address associated with the user equipment (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment [fig. 7.3a.3-3, pages 84, 96-98, establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment (new eNB initiates the S1-AP Path Switch procedure to establish a S1 UE)].

As per claim 6, LTE discloses a user plane link establishment method [pages 81, 0097, a user plane link establishment method (connection established for User Plane)], comprising: 
receiving, by a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], an obtaining request associated with user equipment [fig. 7.3a.3-3, pages 84, 96-98, user equipment (UE)] from a first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request associated with user equipment (2. X2-AP: Retrieve UE Context Request)], wherein the obtaining request comprises a resume identifier [fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)]; 
determining, by the second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], a peer address associated with the user equipment based on the resume identifier [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, a peer address associated with the user equipment based on the resume identifier (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
sending, by the second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], a response message to the first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], wherein the response message comprises the peer address [fig. 7.3a.3-3, pages 84, 96-98, sending, by the second base station, a response message to the first base station, wherein the response message comprises the peer address (X2-AP: Retrieve UE Context Response)].

As per claim 11, LTE discloses a base station, comprising: 
a transmitter, the transmitter configured to send an obtaining request associated with user equipment [fig. 7.3a.3-3, pages 84, 96-98, user equipment (UE)] to a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request associated with user equipment (2. X2-AP: Retrieve UE Context Request)], wherein the obtaining request comprises a resume identifier [fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)]; 
fig. 7.3a.3-3, pages 84, 96-98, a response message corresponding to the obtaining request (X2-AP: Retrieve UE Context Response)], wherein the response message comprises a peer address associated with the user equipment [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, wherein the response message comprises a peer address associated with the user equipment (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address is determined based on the resume identifier, and wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
at least one processor, the at least one processor configured to establish, based on the peer address, a user plane link corresponding to the user equipment [fig. 7.3a.3-3, pages 84, 96-98, establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment (new eNB initiates the S1-AP Path Switch procedure to establish a S1 UE)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 7-9, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LTE, in view of Koodli et al., (hereinafter Koodli), U.S. Publication No. 2011/0075675.

As per claim 2, LTE discloses the method according to claim 1, LTE does not explicitly disclose wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address.
However, Koodli teaches wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an extension information element is used to indicate the peer address as taught by Koodli because it would provide the LTE’s method with the enhanced Koodli, paragraph 0031].

As per claim 3, LTE discloses the method according to claim 2, LTE does not explicitly disclose wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information.
However, Koodli teaches wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [fig. 18, paragraphs 0134, claim 7, wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (GPRS tunneling protocol (GTP) tunnel endpoint identification (TIED) information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an extension information element that is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 4, LTE discloses the method according to claim 2, LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information.
fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including extension information element is an information element in the context information as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 7, LTE discloses the method according to claim 6, wherein after the determining, by the second base station, a peer address associated with the user equipment based on the obtaining request and before the sending, by the second base station, a response message to the first base station [fig. 7.3a.3-3, pages 84, 96-98], LTE does not explicitly disclose the method comprises: adding, by the second base station, an extension information element to the response message, wherein the extension information element is used to indicate the peer address.
However, Koodli teaches adding, by the second base station, an extension information element to the response message, wherein the extension information element fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, adding, by the second base station, an extension information element to the response message, wherein the extension information element is used to indicate the peer address (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an extension information element is used to indicate the peer address as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 8, LTE discloses the method according to claim 7, LTE does not explicitly disclose wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information.
However, Koodli teaches wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [fig. 18, paragraphs 0134, claim 7, wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (GPRS tunneling protocol (GTP) tunnel endpoint identification (TIED) information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an extension information element that is uplink general packet radio Koodli, paragraph 0031].

As per claim 9, LTE discloses the method according to claim 7, LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information.
However, Koodli teaches wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including extension information element is an information element in the context information as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 12, LTE discloses the base station according to claim 11, LTE does not explicitly disclose wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address.
However, Koodli teaches wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises an extension information element, and wherein the extension information element is used to indicate the peer address (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the station described in LTE by including an extension information element is used to indicate the peer address as taught by Koodli because it would provide the LTE’s station with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 13, LTE discloses the base station according to claim 12, LTE does not explicitly disclose wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information.
However, Koodli teaches wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information fig. 18, paragraphs 0134, claim 7, wherein the extension information element is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (GPRS tunneling protocol (GTP) tunnel endpoint identification (TIED) information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the station described in LTE by including an extension information element that is uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information as taught by Koodli because it would provide the LTE’s station with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 15, LTE discloses the base station according to claim 12, LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information.
However, Koodli teaches wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises context information of the user equipment, and wherein the extension information element is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
Koodli, paragraph 0031].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motegi et al., (U.S. Publication No. 2010/0113022) discloses the “Handover Request message” contains: a TE -ID on the SAE Gateway.
Kim et al., (U.S. Publication No. 2020/0100088), discloses the suspend request message may include at least one of an indication indicating that transmission of all data is completed, a suspend request message, a resume identifier.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469